 


109 HRES 603 IH: Supporting the removal of Turkish occupation troops from the Republic of Cyprus.
U.S. House of Representatives
2005-12-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 603 
IN THE HOUSE OF REPRESENTATIVES 
 
December 14, 2005 
Mr. Andrews (for himself, Mr. Bilirakis, Mr. Sherman, Mrs. Maloney, Ms. Lee, Mr. Pallone, Ms. Berkley, Ms. Watson, Ms. Linda T. Sánchez of California, and Mr. Kucinich) submitted the following resolution; which was referred to the Committee on International Relations
 
RESOLUTION 
Supporting the removal of Turkish occupation troops from the Republic of Cyprus. 
 
Whereas the United States has shown consistent interest in resolving the Cyprus issue and has encouraged every effort in that direction; 
Whereas both Greek Cypriot and Turkish Cypriot leaders continue to affirm their commitment to reaching a settlement that reunifies the island and its people; 
Whereas the Greek Cypriots have implemented a package of trade, aid, and good faith measures designed to assist their Turkish Cypriot compatriots by ensuring that the Turkish Cypriots can enjoy the same rights and privileges enjoyed by all other citizens of Cyprus, such as free movement of goods, improved healthcare, education, trade, and employment opportunities; 
Whereas Turkish occupying troops have been in Cyprus ever since the illegal occupation of 1974, and the number of these troops has increased over the last three decades so that there are now more than 40,000 Turkish troops in the occupied part of Cyprus, making this country one of the most militarized countries in the world; 
Whereas for the first time in thirty years trade has begun in both directions between Greek Cypriots and Turkish Cypriots, and Turkish Cypriots participated in the Cyprus International Fair with the support of the authorities of the Republic of Cyprus; 
Whereas the April 2003 opening of crossing points through the cease-fire line, which forcibly divides the island, demonstrated that Greek Cypriots and Turkish Cypriots can live in harmony without animosity and within the rule of law of the European Union (EU), and that eight million crossings have occurred since then almost incident free; 
Whereas Cyprus’ accession to the EU in April 2004 has opened new avenues for the resolution of the division of the island and provided a greater sense of security for both Greek Cypriots and Turkish Cypriots; 
Whereas a resolution of the Cyprus issue will assist Turkey to proceed with its accession to the EU; and 
Whereas goodwill and mutual confidence must precede a peaceful and lasting resolution of the Cyprus problem: Now, therefore, be it 
 
That the House of Representatives— 
(1)wishing to accelerate the momentum for the reunification of the Republic of Cyprus, urges as a further step, the immediate withdrawal of the Turkish troops of occupation; 
(2)calls upon the Government of the United States to advocate for the immediate withdrawal of Turkish troops from the occupied territories of the Republic of Cyprus;  
(3) expresses its strong support of the contents of the European Commission’s 2005 Progress Report on Turkey, which states that Turkey— 
(A)continues to wrongfully impose its veto on the membership of Cyprus in certain international organizations;  
(B)insists in excluding Cyprus and Malta from the strategic cooperation between the European Union (EU) and the North Atlantic Treaty Organization (NATO) in crisis management thus hampering such cooperation; and  
(C)restricts Cyprus-flagged vessels from entering Turkish ports and Cypriot civilian aircraft from using Turkish national airspace; and 
(4)calls upon Turkey to normalize relations with the Republic of Cyprus and stop hampering strategic cooperation between the EU and NATO.  
 
